THE COURT
(nem. con.) sustained the objection, and rejected the deposition.
The plaintiffs having given notice to both of the defendants to produce at the trial a paper purporting to be articles of copartnership between the defendants, and to be signed by both of them, and witnessed by a Mr. Lang, and having proved such a paper to have been in the possession of Woodward, one of the defendants, and the same not being produced, the plaintiffs offered to prove the contents by parol evidence.
Mr. Jones and Mr. Key, for defendant Yerby, objected that Yerby was charged as a dormant partner. That the defendant Woodward was interested and combined with the plaintiffs in the endeavor to establish the partnership; and that Yerby cannot be charged by the confessions or the acts of the other defendant until a partnership shall have been first proved.
THE COURT, however (CRANCH, Chief Judge, not concurring), permitted parol evidence to be given of the contents of the paper; and the defendant Yerby took a bill of exceptions.
The plaintiffs having given evidence of a partnership in the name and firm of Thomas Woodward, the confessions of the defendant Woodward were permitted by THE COURT to be given in evidence, to show that the debt due to the plaintiffs was a debt due from the partnership,
[See Case No. 13,129.]